Exhibit FOURTH AMENDMENT OF REVOLVING LINE OF CREDIT AGREEMENT This Fourth Amendment of Revolving Line of Credit Agreement is made and entered into as of November 14, 2008, by and among each of the persons who have executed this Agreement as a Lender (each a “Lender,” and collectively “Lenders”), and BioTime, Inc., a California corporation (“Borrower”), and amends that certain Third Amended and Restated Credit Agreement dated March 31, 2008.The Third Amended and Restated Credit Agreement, dated March 31, 2008, as amended by this Fourth Amendment of Revolving Credit Agreement is referred to as the “Credit Agreement”. The Credit Agreement is amended as follows: 1.Definitions: (a)“Fourth Amendment” means this Fourth Amendment of Revolving Line of Credit Agreement. (b)“Credit Facility” means the right of Borrower to borrow up to $3,500,000 from Lenders under the terms and conditions of this Credit Agreement and the Note. (c)“Maturity Date” means (i) April 15, 2009 with respect to any Note issued for an additional Loan commitment under this Fourth Amendment, (ii) April 15, 2009 with respect to any Note issued under the Third Amended and Restated Credit Agreement or an earlier amendment of the Credit Agreement, if the Lender has signed an Amendment of Revolving Credit Note extending the Maturity Date, or (iii) November 15, 2008 with respect to any Note issued under the Third Amended and Restated Credit Agreement or an earlier amendment of the Credit Agreement as to which clause (ii) does not apply. (d)“Note” means (a) each promissory note evidencing a portion of the Loan previously advanced by certain Lenders, and (b) each Revolving Credit Note in the form attached as EXHIBIT A-1 evidencing the new Loan amounts to be advanced by certain Lenders. (e)“Security Agreement” means that certain Third Amended and Restated Security Agreement, dated March 31, 2008, as amended by a Fourth Amendment of Security Agreement among Borrower and Lenders pursuant to which Borrower is granting Lenders a first priority perfected security interest in certain specified collateral to secure Borrower’s obligations under this Agreement and the Note. 2.Maximum Loan Amount.The Maximum Loan Amount shall be Three Million Five Hundred Thousand Dollars ($3,500,000). 3.Draw Period.The Draw Period shall end on April 15, 2009. 4.Extension of Maturity Date.Any Lender holding a Note due November 15, 2008 may extend the Maturity Date of that Note to April 15, 2009 by executing and delivering to Borrower an Amendment of Revolving Credit Note in the form of Exhibit B. 5.Earmarked Funds; Mandatory Prepayment.The definition of Earmarked Funds and all references to Earmarked Funds, including the mandatory prepayment of principal pursuant to Section 3.2.1 of the Credit Agreement, shall not apply. 6.Shares.Borrower shall issue and deliver to certain Lenders a number of Shares having an aggregate market value equal to six percent (6%) of the Lender’s Loan commitment having an April 15, 2009 Maturity Date (including any new or additional Loan commitment, and the principal amount of any Loan as to which the Lender extended the Maturity Date by executing an Amendment of Revolving Credit Note).Shares will be issued only to those Lenders who (a) agree to make all or a portion of the additional $1,000,000 of the Credit Facility available under this Fourth Amendment, or (b) agree to extend the Maturity Date of their Note to April 15, 2009 by executing an Amendment of Revolving Credit Note.No fractional Shares shall be issued.For the purpose of determining the number of Shares to be issued to a Lender entitled to receive Shares, the market value shall be deemed to be the closing price of the Shares on the OTCBB on the last day on which a closing price of the Shares was reported prior to the date on which the Lender executed and delivered this Fourth Amendment. 7.Disclosure Documents.Borrower has delivered to Lenders following reports filed by Borrower under Securities Exchange Act of 1934, as amended (the “Exchange Act”):(a) a copy of Borrower’s annual report on Form 10-KSB for the fiscal year ended December 31, 2007, and quarterly report on Form 10-Q for the fiscal quarter and six months ended June 30, 2008, and all Current Reports on Form 8-K filed by Borrower since August 15, 2008 (the “Current Disclosure Documents”).The financial statements contained in the Current Disclosure Documents were prepared in accordance with generally accepted accounting principles, consistently applied, and accurately reflect the financial condition and results of operations of Borrower at and as of the dates reported.All financial information and other information contained in the Current Disclosure Documents was true and correct in all material respects when such reports were filed under the Exchange Act. 8.Exchange of Debt For Equity.Notes that had a November 15, 2008 Maturity Date may be exchanged, in whole or in part, including both unpaid principal and accrued interest, for (a) BioTime Exchange Shares at a price of $1.00 per share until November 15, 2008, or (b) BioTime Exchange Shares at a price of $1.25 per share after November 15, 2008 and until April 15, 2009 if the Lender has executed an Amendment of Revolving Credit Note, or (c) ESI Exchange Shares at a price of $2.00 per share until November 15, 2008, or (d) ESI Exchange Shares at a price of $2.25 per share after November 15, 2008 and until April 15, 2009 if the Lender has executed an Amendment of Revolving Credit Note.Notes having a Maturity Date of April 15, 2009 that were issued for a new Loan commitment under this Fourth Amendment, may be exchanged, in whole or in part, including both unpaid principal and accrued interest, for (x) BioTime Exchange Shares at a price of $1.50 per share until April 15, 2009, or (y) ESI Exchange 2 Shares at a price of $2.50 per share until April 15, 2009.All other provisions of Section 17 of the Credit Agreement shall apply. 9.Other Provisions of Credit Agreement Apply.Except as modified or amended by this Fourth Amendment, all provisions of the Third Amended and Restated Revolving Line of Credit Agreement shall remain in full force and effect.Any Lender who has not previously executed the Third Amended and Restated Revolving Line of Credit Agreement shall, by executing this Fourth Amendment, (a) acknowledge receipt of the Third Amended and Restated Revolving Line of Credit Agreement, (b) agree to be bound by all terms and conditions of the Third Amended and Restated Revolving Line of Credit Agreement, as amended by this Fourth Amendment, and (c) shall be deemed to have made the representations and warranties set forth in Section 20 of the Third Amended and Restated Revolving Line of Credit Agreement, except that references to the Disclosure Documents shall instead mean the Current Disclosure Documents. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written. BORROWER: BIOTIME, INC. By /s/ Michael D.
